                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                                               PLAINTIFF


v.                                        Case No. 4:11-cr-40037-003


WILLIE TATUM                                                                                        DEFENDANT

                                                     ORDER

         Before the Court is Defendant Willie Tatum’s Motion for Early Termination of Supervised

Release. (ECF No. 2018). The government has filed a response. (ECF No. 2042). The Court

finds the matter ripe for consideration.

         On September 14, 2011, Defendant was charged by an Indictment filed in the Western

District of Arkansas. On March 25, 2013, pursuant to a written plea agreement, Defendant pleaded

guilty to one count of delivery of cocaine base near a public housing authority facility, in violation

of 21 U.S.C. §§ 841(a)(1) and 860(a). On August 29, 2013, the Court sentenced Defendant to 41

months of imprisonment, 6 years of supervised release, a $100 special assessment; and denial of

federal benefits for 5 years. The Court also dismissed the remaining counts against Defendant.

On October 9, 2014, Defendant was released from the Bureau of Prisons and began serving his

term of supervised release.

         On April 29, 2016, a petition for revocation of supervised release was filed against

Defendant. 1 On June 18, 2018, the Court held a final revocation hearing and took the matter under

advisement for a period of six months. On December 18, 2018, the Court held another final



1
 The petition alleged three violations of the terms of Defendant’s supervised release: (1) that on February 21, 2016,
he committed the offense of possession of a controlled substance; (2) that he traveled outside of the judicial district
without permission; and (3) that he associated with a person convicted of a felony.
revocation hearing, at which the Court granted the government’s motion to dismiss the revocation

allegations. In doing so, the Court directed that Defendant remain on supervised release with all

previously imposed conditions remaining in effect.

        On January 9, 2019, Defendant filed the instant motion.           Defendant requests early

termination of his supervised release, citing his good behavior since his release from

imprisonment. Defendant asserts that he has complied with all requirements of his supervised

release, that he has maintained stable living conditions and employment, and that he has changed

his lifestyle and associates.

        The government objects to early termination of Defendant’s supervised release, arguing

that the nature of Defendant’s underlying sentence posed a danger to the community and, thus, the

need for his sentence to reflect the seriousness of that offense cuts against the instant request. The

government also argues that, although Defendant has had no violations of the terms of his

supervised release since April 2016, he did so while under a pending probation revocation petition.

The government concludes that the instant motion should be denied.

        The United States Probation Office (“USPO”) has advised the Court that it also

recommends that Defendant’s motion be denied.          The USPO states that while on supervised

release, Defendant has had no positive drug tests and has complied with the terms of his supervised

release. The UPSO also notes that Defendant has fully satisfied the imposed financial conditions.

The USPO also indicates that Defendant has maintained stable housing and employment.

However, the USPO recommends that Defendant’s motion be denied due to his history and

characteristics. Specifically, the USPO notes that Defendant has prior violent arrests and had high-

severity violations occur while on supervised release.

        A district court may terminate supervised release “if it is satisfied that such action is



                                                  2
warranted by conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

In making its determination, the Court must consider factors set forth under 18 U.S.C. § 3553(a),

to the extent they are applicable. Section 3553(a) factors include, among others, the nature and

circumstances of the offense, the history and characteristics of the defendant, and the need to

provide the defendant with correctional treatment in the most efficient manner.

       Upon consideration of the factors listed above, the Court finds that Defendant’s motion

(ECF No. 2018) should be and hereby is DENIED due to Defendant’s history and characteristics

and to ensure that Defendant is able to demonstrate the ability to lawfully self-manage beyond the

period of supervision.

       IT IS SO ORDERED, this 7th day of May, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 3
